Citation Nr: 1532678	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  12-16 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating, in excess of 50 percent, for posttraumatic stress disorder (PTSD) prior to April 27, 2012.

2.  Entitlement to an increased rating, in excess of 70 percent, for PTSD, from April 27, 2012.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 27, 2012.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The May 2012 rating decision granted PTSD with a 70 percent disability rating from April 27, 2012.  

Although the Veteran was granted a 70 percent rating for PTSD in a May 2012 rating decision, as less than the maximum available benefit for a schedular PTSD rating was awarded, the issue has been properly sent to the Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will address whether a rating in excess of 50 percent is warranted prior to April 27, 2012, and whether a rating of 70 percent is warranted from April 27, 2012.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas; but not by total occupational and social impairment prior to April 27, 2012.

2.  The evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas; but not by total occupational and social impairment from April 27, 2012.

3.  With resolution of the doubt in the Veteran's favor, the competent and credible evidence approximates a finding that his service-connected disabilities are so severe that they preclude him from obtaining and maintaining substantially gainful employment prior to April 27, 2012.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 70 percent, but no greater, for PTSD have been met, prior to April 27, 2012.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an increased rating in excess of 70 percent for PTSD have not been met, from April 27, 2012.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for a TDIU are met prior to April 27, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claim.  As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examination provided is adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.


Merits of the Claim

I.  Increased Rating--PTSD

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 70 percent disability rating for the entire appeal period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's PTSD is currently evaluated as 50 percent disabling prior to April 27, 2012 and 70 percent disabling from April 27, 2012, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores. Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

Prior to April 27, 2012 

Prior to April 27, 2012, the Veteran's PTSD was rated as 50 percent disabling.  The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD prior to April 27, 2012, warrants a 70 percent rating.  The evidence shows that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with the assignment of a 70 percent rating due to such symptoms as: depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory problems, exaggerated startle response, hypervigilance, intrusive memories, near-continuous panic or depression, disturbances of motivation and mood, suicidal ideation, and intermittent inability to perform activities of daily living, including neglect of personal appearance and hygiene.  38 C.F.R. § 4.130, Diagnostic Code 9411.

VA treatment records dated in April 2006 indicated that the Veteran, after learning that his wife wanted a divorce and finding out that his 15 year old daughter had a relapse of Ewing's sarcoma, drank 1.5 bottles of wine and took multiple pills and was admitted to the hospital after a friend sent the police to his house for a well check.  The Veteran was kept in the hospital overnight for observation.  The Veteran initially stated that this was not a suicide attempt.  

The Veteran was afforded a VA examination in April 2012.  He reported at that examination that in February 2006, he was admitted to the hospital for a month following the announcement from his wife that she wanted a divorce.  He stated that he attempted suicide.  He further reported that he had subsequent follow-up appointments to address his suicidal ideation. 

There is little medical evidence for the period prior to April 27, 2012, but the evidence available indicates that the Veteran did attempt suicide during this period of time.  

Regarding occupational impairment, it was noted that the Veteran was working at the time, indeed he was worried about losing his job as a result of his inpatient care.  Following the incident, it was noted that the Veteran was not able to work.  

With respect to social impairment, the triggering event for his attempted suicide was his wife's decision to divorce him.  He stated that he had five children and that he had made a pretty good life for himself.  He stated he had been able to provide well for his family, although he was at the time of the suicide attempt very much in debt as a result of his daughter's medical bills and a lack of medical insurance.  He also reported that he had close friends including one that called for help during his suicide attempt.  He did note that another friend had betrayed him by failing to warn him that his wife was filing for divorce.  

An April 2006 VA discharge report noted that the Veteran had nightmares twice a week, increased startle response at times, avoidance of crowded vehicles, and some sleep disturbances.  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicate that the Veteran's PTSD caused some occupational and social impairment with reduced reliability and productivity, which is more consistent with a 50 percent rating and not a 70 percent rating.  However, the evidence indicates that the Veteran attempted to commit suicide in April 2006 and was subsequently unable to work and began to have social problems including a divorce and limited social interactions which is consistent with the assignment of a 70 percent rating.  However, the Board finds the Veteran's symptoms of PTSD do not warrant a 100 percent disability evaluation prior to April 27, 2012.  38 C.F.R. § 4.130, DC 9411.

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicate that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with the assignment of his current 70 percent rating prior to April 27, 2012.  

The next higher, 100 percent rating, is, however, not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as:  gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; intermittent inability to perform activities of daily living, including neglect of personal appearance and hygiene; and, memory loss for names of close relatives, own occupation, or own name.  Id.  

Prior to April 27, 2012, the evidence indicates that the Veteran was working for part of the time, and that he had friendships and relationships with family members and therefore there was no evidence of total occupational and social impairment.  Therefore, the Veteran's PTSD warrants no more than a 70 percent rating prior April 27, 2012.

From April 27, 2012

From April 27, 2012, the Veteran's PTSD was rated as 70 percent disabling.  The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD from April 27, 2012, warrants no more than the currently assigned 70 percent rating.  The evidence shows that the Veteran's PTSD occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, DC 9411.

Regarding occupational impairment, the April 2012 VA examination noted that the Veteran had been unable to work in recent years.  The Veteran reported that he worked for many years in a series of computer software positions but was released from several jobs due to poor performance and difficulties tolerating being around others.  The Veteran then reported that over the past decades the Veteran struggled with work focus and quality due to irritability problems and decreased concentration.  The Veteran reported that he had not worked since his in-patient hospitalization in April 2006.  The examiner noted that the Veteran had difficulties in establishing and maintaining effective work and social relationships and in adapting to stressful circumstances, including work or a work-like setting.  The examiner determined that the Veteran had occupational impairment with deficiencies in most areas, including work, judgment, and thinking. 

With respect to social impairment, the April 2012 VA examination noted that the Veteran had struggled over the past decades with personal relationships, social anxiety with isolating and avoidant behaviors, and emotional detachment.  The examination reported that the Veteran was divorced twice.  It was noted that both marriages had adverse outcomes as a result of his PTSD symptoms.  The Veteran noted that he was estranged from his two adult sons and two adult daughters.  He sustained infrequent contact with his brother, who was also a combat Veteran with PTSD.  He lived with some Vietnamese friends whom he trusted, but he had no other friends.  He also reported that he spent most of his time alone in rooming houses.  He did enjoy taking walks; it was his only real hobby.  The examiner noted that the Veteran exhibited suspiciousness and difficulty in establishing and maintaining social relationships.  The examiner determined that the Veteran had social impairment with deficiencies in most areas, such as family relations, judgment, thinking, and mood.  

The April 2012 VA examination noted that the Veteran experienced sleep problems including severe insomnia with almost nightly intense combat nightmares with awakening sweats and hyperarousal.  The Veteran noted he had an exaggerated startle response, hypervigilance, intrusive memories, and mood dysphoria.  It was noted that the Veteran had anxiety, suspiciousness, and near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  There was evidence of mild memory loss, disturbances of motivation and mood, suicidal ideation, and intermittent inability to perform activities of daily living, including neglect of personal appearance and hygiene.  The examiner noted the Veteran was capable of managing his financial affairs.  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicate that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with the assignment of his current 70 percent rating from April 27, 2012.  However, the Board finds the Veteran's symptoms of PTSD do not warrant a 100 percent disability evaluation at any time during the appeal period. 38 C.F.R. § 4.130, DC 9411.

The next higher, 100 percent rating, is, however, not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as:  gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.  

The April 2012 VA examination indicates that the Veteran has neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, but there is no indication that the Veteran has total occupational and social impairment as noted by his friendships.  With regard to occupational impairment, while the Veteran reportedly has not worked in many years, and that he had been fired from previous jobs because of poor performance and inability to get along with others, there was no indication that the Veteran was totally occupationally impaired, but rather that he had concentration problems and problems focusing, so there was evidence of some occupational impairment.  Therefore, the Veteran's PTSD warrants no more than a 70 percent rating from April 27, 2012.

This medical evidence provided a range of GAF scores from 49 to 51, which indicates a range from some more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers) to some serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Board acknowledges that this is a wide range of GAF scores, but notes that the Veteran's overall symptomatology more accurately reflects moderate symptoms throughout the appeal.  Certainly, the evidence never supports that the Veteran is entitled to a 100 percent rating which would indicate total occupational and social impairment.  The Board finds that the review of the medical evidence indicates that the Veteran's overall symptomatology at no time reflects that the Veteran is totally occupationally and socially impaired and any aberrant GAF scores are found to be less probative with regard to the level of severity of the Veteran's PTSD.

The Board has also considered the Veteran's statements regarding the severity of his PTSD.  The Veteran contends that his PTSD is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

Moreover, the Board has considered the Veteran's statements that his service-connected PTSD is worse than the assigned ratings and has now granted him a higher rating of 70 percent for the period of time prior to April 27, 2012.  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  The evidence does not show that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with a higher rating other than those herein assigned, at any time relevant to the appeal period.  Therefore, the Veteran's PTSD warrants a 70 percent rating for the entire appeal period.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  While there is some indication that the Veteran was hospitalized for his psychiatric disability, the record does not show that the Veteran has required frequent hospitalizations for his disability.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.  Separately, a TDIU rating has been granted as will be addressed below.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs in favor of the assignment of a 70 percent, but no greater, disability rating for the Veteran's service-connected PTSD prior to April 27, 2012, and no more than the currently assigned rating of 70 percent from April 27, 2012.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board notes initially that an October 2009 rating decision granted TDIU from April 27, 2012.  Additionally, the Board observes that given the grant of increased rating in this decision, the Veteran is service-connected for PTSD evaluated as 70 percent disabling; tinnitus as 10 percent disabling; and bilateral hearing loss as noncompensable; with an assigned combined evaluation of 70 percent prior to April 27, 2012.  The assigned combined evaluation of 70 percent for the Veteran's service-connected disabilities meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).  Thus, the Veteran is eligible to receive TDIU benefits prior to April 27, 2012.

Having determined that the Veteran meets the percentage threshold requirements prior to April 27, 2012, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities.  The evidence of record indicated that the Veteran's PTSD was productive of vocational deficiencies due to his inability to concentrate and focus on his work as well as get along with people.  The Veteran's VA Form 21-8940 noted that he became too disabled to work as a result of his PTSD in April 2006.  The evidence indicated that the Veteran stopped working following an in-patient hospitalization for attempting to commit suicide.  The April 2012 VA examination noted that the Veteran had occupational impairment associated with his PTSD because he was unable to associate with people and had problems with poor performance.  The symptoms associated with the Veteran's PTSD have rendered the Veteran, at best, only marginally employable.  Therefore, the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

Based on the above analysis, the competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disabilities render him unemployable.  In resolving all doubt in the Veteran's behalf, entitlement to a TDIU has been established prior to April 27, 2012, and his appeal is granted.  38 C.F.R. § 4.16 (2014).












							(Continued on the next page)

ORDER

Entitlement to an increased rating, of 70 percent, but no greater, for PTSD, prior to April 27, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an increased rating, in excess of 70 percent, for PTSD, from April 27, 2012, is denied.

Entitlement to a TDIU prior to April 27, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


